Title: To George Washington from Brigadier General William Livingston, 28 June 1776
From: Livingston, William
To: Washington, George



May it Please your Excellency
Elizabeth Town [N.J.] 28th June 1776

Since writing to Coll Reed & on considering what Number of the Militia of this Province to call forth in pursuance of your Excellencys Directions. I find myself greatly embarrassed with respect to the Point on which the direction appears to depend—This seems to be suspended, upon my Opinion of the Certainty of a considerable Body of Troops under the present Establishment being to be had within a few days—Respecting this Point the Men I am told enlist fast and many of the new Levies consist of the Men lately drafted, but what Number of Men will be ready in what Number of days I dare not take upon me to determine. In this Situation of Affairs I thought it most adviseable to apply to your Excellency to specify the Number of Militia you would direct me to call forth & March to New-york before I issued any Orders for that Purpose & in order to save as much Time as possible I have taken the Liberty to send this by Express & have the honor to be with the profoundest Respect your Excellencys Most Humble Servt

Wil: Livingston

